internal_revenue_service number release date index number -------------------------------- -------- ---------------------------- ---------------------------- ------------------------------------- ------------------------------------ ty ------- legend taxpayer tp’s subsidiary parent1 subsidiary1 cpa cpa firm parent1’s tax manager date1 date2 date3 year taxable_year dear taxpayer department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------------ telephone number ---------------------- refer reply to cc ita b02 plr-104140-16 date date ------------------------------------------------------ --------------------------------------------- ------------------------------------------------ ---------------------------------- ---------------------------------------------------------- --------------------- ------------------------------------------------ ---------------------------------------------------------------- ------- --------------------------------------- ------------------------ -------------------- --------------------------- ------- ---------------------------------------------- this is in response to your letter of date1 requesting permission to attach an election statement to taxpayer’s originally filed consolidated federal tax_return for taxable_year the election statement was not included with the return although it was required in order for taxpayer to use a safe_harbor method_of_accounting for success-based fees under revproc_2011_29 2011_18_irb_746 the request is made in accordance with sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations plr-104140-16 facts and representations taxpayer represents the following on date2 parent1’s wholly-owned subsidiary subsidiary1 purchased all of the stock of taxpayer which owned all of the stock of tp’s subsidiary as a result of the successful purchase tp’s subsidiary paid a success-based_fee to a broker responsible for the successful transaction for tax purposes parent1 and taxpayer were each the parent_corporation of their respective consolidated_return group parent1’s tax manager provided cpa with the relevant facts regarding the transaction and taxpayer’s desire to make the safe_harbor election under to revproc_2011_29 for the success-based fees although both parent1’s tax manager and cpa were aware of the safe_harbor election parent1’s tax manager did not know that an election statement was required to be filed with the return and cpa inadvertently omitted the mandatory election statement from the return even so cpa prepared taxpayer’s final consolidated tax_return as if the election had been properly made all deductions regarding the success-based fees were taken as if the election statement were properly included with the return thereby resulting in a deduction of and a capitalization of of the success-based fees paid_by tp’s subsidiary taxpayer relied on tax professionals to properly file all necessary documents for its taxable_year return upon the return’s completion parent1’s tax manager reviewed and approved the return without the mandatory statement and the taxpayer’s consolidated_return for the period ended taxable_year was timely filed without the statement the omitted statement was not discovered until cpa firm was preparing parent1’s consolidated_return for its year ended date3 cpa firm reviewed the taxable_year return cpa prepared for taxpayer and realized that cpa had inadvertently omitted from the return the mandatory election statement required by sec_4 of revproc_2011_29 for a safe_harbor election for success-based fees to date taxpayer has not received any notification from the internal_revenue_service irs that its federal return for taxable_year is under examination nor has it received notification that the failure to include the election statement was discovered by the irs accordingly taxpayer requests permission to file an amended consolidated_return for the period ended taxable_year which will include the mandatory election statement required to use the safe_harbor method_of_accounting for success-based fees under sec_4 of revproc_2011_29 plr-104140-16 law and analysis sec_263 of the internal_revenue_code and sec_1_263_a_-2 of the income_tax regulations generally provide that no deduction shall be allowed for any amount_paid out for property having a useful_life substantially beyond the taxable_year in the case of an acquisition or reorganization of a business_entity costs that are incurred in the process of acquisition and that produce significant long-term benefits must be capitalized 503_us_79 397_us_572 under sec_1_263_a_-5 a taxpayer must capitalize an amount_paid to facilitate a business acquisition or reorganization transaction described in sec_1_263_a_-5 an amount is paid to facilitate a transaction described in sec_1_263_a_-5 if the amount is paid in the process of investigating or otherwise pursuing the transaction whether an amount is paid in the process of investigating or otherwise pursuing the transaction is determined based on all of the facts and circumstances see sec_1_263_a_-5 sec_1_263_a_-5 provides that an amount that is contingent on the successful closing of a transaction described in sec_1_263_a_-5 success-based_fee is presumed to facilitate the transaction and thus must be capitalized a taxpayer may rebut the presumption by maintaining sufficient documentation to establish that a portion of the fee is allocable to activities that do not facilitate the transaction and thus may be deductible a taxpayer’s method for determining the portion of a success-based_fee that facilitates a transaction and the portion that does not facilitate the transaction is a method_of_accounting under sec_446 because the treatment of success-based fees was a continuing subject of controversy between taxpayers and the service the service published revproc_2011_29 revproc_2011_29 provides a safe_harbor method_of_accounting for allocating success- based fees paid in business_acquisitions or reorganizations described in sec_1 a - e in lieu of maintaining the documentation required by sec_1_263_a_-5 this safe_harbor permits electing taxpayers to treat percent of the success-based_fee as an amount that does not facilitate the transaction ie an amount that can be deducted the remaining portion of the fee must be capitalized as an amount that facilitates the transaction section dollar_figure of revproc_2011_29 allows a taxpayer to make a safe_harbor election with respect to success-based fees section dollar_figure provides that the service will not challenge a taxpayer’s allocation of success-based fees between activities that facilitate plr-104140-16 a transaction described in sec_1_263_a_-5 costs that must be capitalized and activities that do not facilitate the transaction costs that may be deductible if the taxpayer does three things first the taxpayer must treat percent of the amount of the success-based_fee as an amount that does not facilitate the transaction and thus may be deducted second the taxpayer must capitalize the remaining amount of the success-based_fee as an amount which does facilitate the transaction third the taxpayer must attach a statement to its original federal_income_tax return for the taxable_year the success-based_fee is paid_or_incurred stating that the taxpayer is electing the safe_harbor identifying the transaction and stating the success-based_fee amounts that are deducted treated as not facilitating the transaction and capitalized treated as facilitating the transaction it is this last requirement that taxpayer requests permission to accomplish with this ruling_request taxpayer requests permission with this ruling_request to attach the statement required by section dollar_figure of revproc_2011_29 to its return by amending its original filed return and superseding it with a return with the proper election statement completed and attached sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment plr-104140-16 sec_301_9100-3 provides special rules for accounting_method regulatory elections sec_301_9100-3 provides that the interests of the government are deemed prejudiced except in unusual or compelling circumstances if the accounting_method regulatory election for which relief is requested is subject_to the advance consent procedures for method changes requires a sec_481 adjustment would permit a change from an impermissible method_of_accounting that is an issue under consideration by examination or any other setting or provides a more favorable method_of_accounting if the election is made by a certain date or taxable_year in the present situation taxpayer has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the information and representations made by taxpayer establish that it acted reasonably and in good_faith the affidavits presented show that taxpayer reasonably relied on qualified_tax professionals for the proper filing of taxpayer’s consolidated_return including the safe_harbor election for success-based fees under revproc_2011_29 however the tax professionals failed to file the required mandatory statement under sec_4 01of revproc_2011_29 the affidavits presented show that the tax professionals were unaware of the statement requirement upon discovery of the error taxpayer filed for relief before the government discovered the failure to properly make the regulatory election the information and representations presented establish that taxpayer is not seeking to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 at the time relief was requested taxpayer was not informed in all material respects of the required filing_requirements of the election and its related tax consequences furthermore taxpayer is not using hindsight in requesting relief and no facts have changed since the time of the original filing deadline finally granting an extension will not prejudice the interests of the government it is represented that taxpayer would not have a lower tax_liability in the aggregate for all taxable years affected by the safe_harbor election under revproc_2011_29 if given permission to make the election at this time than taxpayer would have had if the safe_harbor election had been properly made by the original deadline for making the election taxpayer has represented that the taxable years that would have been affected by the election had it been timely made are not closed by the period of limitations on assessment and the irs had not discovered the improperly made election before taxpayer filed for relief therefore the granting of relief will not prejudice the government conclusion based upon our analysis of the facts as represented taxpayer acted reasonably and in plr-104140-16 good_faith and granting relief will not prejudice the interests of the government therefore the requirements of sec_301_9100-1 and sec_301_9100-3 have been met taxpayer is granted an extension of days from the date of this ruling to file its mandatory statement as required by sec_4 of revproc_2011_29 stating that it is electing the safe_harbor for success-based fees identifying the transaction and stating the success-based_fee amounts that are deducted and capitalized except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether taxpayer properly included the correct costs as its success-based fees subject_to the retroactive election or whether taxpayer’s transaction was within the scope of revproc_2011_29 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the code a copy of this ruling should be attached to any income_tax return to which it is relevant alternatively taxpayers filing returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-104140-16 this ruling is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely bridget t tombul ______________________________ bridget e tombul chief branch office of associate chief_counsel income_tax accounting cc enc copy for sec_6110 purposes
